UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-1887



MAROKH KAMKAR-PARSI,

                                                              Plaintiff,


A. MASOUD GOHARI,

                                                 Defendant - Appellant,


          versus


ALAN ROSS,

                                                  Defendant - Appellee,

          and


EARLY RETIREMENT ACCOUNT OF UPTOWN WOMEN’S
CLINIC,

                                                              Defendant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-296-AW)


Submitted:   October 7, 2004                 Decided:   October 13, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John G. Gill, Jr., GILL & SIPPEL, Rockville,     Maryland,   for
Appellant. Alan Ross, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              A. Masoud Gohari appeals the district court’s order

denying his motion for attorney’s fees.                  We have reviewed the

record and find the court did not abuse its discretion in not

granting the motion. Accordingly, we affirm for the reasons stated

by the district court.         See Parsi v. Gohari, No. CA-02-296-AW (D.

Md. June 30, 2004).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented    in   the

materials     before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -